I concur in the theory of Mr. Justice Peterson's dissenting opinion and in his conclusion that there should be a new trial of all the issues.
As to Baldwin v. Zien, 117 Minn. 178, 186, 134 N.W. 498,501, my submission is that the proposition asserted in the concluding paragraph of that decision is erroneous. It reads thus:
"The taxes were due at the time of the testator's death, and as between the life tenant and the remainderman the life estate must carry the taxes. Therefore the order directing their payment out of the income from the life estate was right."
In this state taxes on realty do not become a debt of the owner. They take effect in rem as a lien on the property. As between life tenant and remainderman, they should be so considered. I see no reason why a tax lien, which accrued during the lifetime of the testator, should not be put in the same category as other liens similarly created, and charged against the whole estate *Page 477 
rather than against that of the life tenant alone, when it comes to apportioning the burden between life tenant and remainderman.